Title: To George Washington from Walter Livingston, 31 August 1782
From: Livingston, Walter
To: Washington, George


                        Sir
                            Morristown Augt 31. 1782
                        
                        On the 24th Inst. I came to this place in expectation of receiving 10,000 dollars on acgt of the Financier with which I expected to have proceeded to Camp and to have received 12,000 more from Your Excellency. Being disappointed in not receiving the first Sum. I went to New Ark and made application to the Gentleman who was to have furnished it but in vain. I raised but 800 dollrs which enabled me to discharge a few debts here before the Troops left this I dispatched an Express to Mr Morris on the 25th and informed him of my Situation and that Mr Sands had no money. On Tuesday Mr Sands arrived at this place and is gone forward to Mr Morris resolved to surrender the Contract unless the Ballance of the July acgt being 22,000 dollars is immediately paid—I am apprehensive Mr Sands will not succeed & that he will quit the Contract.Tomorrow there will be due to the Contractors about 40,000 dollars for the Supplies of this month which with the Ballance of July amounts to 40,000 dolrs. If Mr Morris cannot furnish us with that Sum in different payments as it is wanted. I make no doubt but he will inform Your Excellency and the Contractors of it, that other means may be adopted to prevent the welfare of the Army being hazarded.I have taken the liberty of enclosing Your Excellency a Copy of my letter to Mr Morris on the 13th Inst. to which he verbally gave me every assurance of assistance and has furnished me with 20,000 dollrs in Notes with which the Contractors will be charged when they collect the money to the Eastward till which no benefit will accrue to them.I have been informed by a person who left New York two days ago that it was privately reported that Genl OHara with two British Regts were captured on their passage to Port O Rico which place they expected to surprise. Your Excelly Most Obt Humle Servt
                        
                            Walter Livingston
                        
                    